PER CURIAM.
This is a libel filed by Patrick Shea in the District Court of the United States for the Eastern District of Wisconsin against the propeller Osceola. The appellants intervened as owners and bonded the vessel, which was discharged from custody. The District Court entered a decree for the libelant on the 4th day of March, 1898, from which the owners appealed to this court, and the case was here argued. We certified certain questions therein to the Supreme Court of the United States, asking its advice thereon. The cause was there argued, and the mandate of the Supreme *1001Court, this day filed here, answers the first and third questions submitted in the negative, which denies the right of the appellee to any recovery. The-cause in the Supreme Court is reported sub nom. The Osceola, 189 U. S. 158, 23 Sup. Ct. 483, 47 L. Ed. 760. The mandate of the Supreme Court leaves-nothing for us to do, except to proceed in conformity with the opinion of that court. It is therefore ordered that the decree of the District Court be reversed, and that the cause be remanded to that court, with the direction to-dismiss the libel.